 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   DAIL M. JORDAN,                                            Case No.: 2:18-cv-01450-NJK
12           Plaintiff(s),                                                 ORDER
13   v.                                                                (Docket No. 31).
14   C.C.A.N. FINANCIAL, INC., et al.,
15           Defendant(s).
16          The parties filed a joint interim status report on December 13, 2018. Docket No. 31. In
17 the status report, the parties appear to ask the Court for an extension of certain discovery deadlines,
18 including initial expert disclosure, rebuttal expert disclosure, and the discovery cut-off date. Id. at
19 4. Any request for an extension of time must comply with Local Rule IA 6-1, Local Rule 26-4,
20 and all applicable case law. Accordingly, to the extent the parties request an extension of discovery
21 deadlines in their joint status report, that request is DENIED without prejudice.
22          IT IS SO ORDERED.
23          Dated: December 14, 2018
24                                                                ______________________________
                                                                  Nancy J. Koppe
25                                                                United States Magistrate Judge
26
27
28

                                                      1
